Exhibit 10.6

 

 

CONSOLIDATED SECOND AMENDMENT

 

This CONSOLIDATED SECOND AMENDMENT (this “Amendment”) dated as of August 9, 2016
is by and among AIR T, INC., a Delaware corporation (“Air T”), MOUNTAIN AIR
CARGO, INC., a North Carolina corporation (“Mountain Air”), GLOBAL GROUND
SUPPORT, LLC, a North Carolina limited liability company (“Global Ground”), CSA
AIR, INC., a North Carolina corporation (“CSA”), GLOBAL AVIATION SERVICES, LLC,
a North Carolina limited liability company (“Global Aviation”), AIR T GLOBAL
LEASING, LLC, a North Carolina limited liability company (“Air T Leasing” and
together with Air T, Mountain Air, Global Ground, CSA and Global Aviation, each
a “Borrower” and collectively, the “Borrowers”), and BRANCH BANKING AND TRUST
COMPANY, a North Carolina banking corporation (the “Bank”). Capitalized terms
used herein but not otherwise defined herein shall have the meanings provided to
such terms in the Credit Agreement (as defined below).

 

W I T N E S S E T H

 

WHEREAS, a $20 million revolving credit facility was previously established in
favor of the Borrowers pursuant to the terms of that certain Credit Agreement
(as amended, modified, supplemented, increased and extended from time to time,
the “Credit Agreement”) dated April 1, 2015 between the Borrowers and the Bank;

 

WHEREAS, the Borrowers have requested that the Bank (i) amend the Loan Documents
to increase the Revolving Commitment to $25 million, (ii) extend the maturity
date to April 1, 2018 and (iii) make certain other changes to the financial
covenants set forth in the Credit Agreement as more particularly described
herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.             Amendments to the Credit Agreement.

 

(a)     The following definition is hereby added to Section 1.01 in the
appropriate alphabetical order:

 

“Wholly-owned Subsidiary” means, at any time, any Subsidiary of which all of the
issued and outstanding Equity Interests are owned by any one or more of Air T
and Air T’s other Wholly-owned Subsidiaries at such time.

 

(b)     The following definitions set forth in Section 1.01 are hereby amended
and restated to read as follows:

 

“Consolidated Asset Coverage Ratio” means, as of any date of determination for
the Borrowers on a consolidated basis, the ratio of (a) the sum of accounts
receivable as of such date plus Eligible Inventory as of such date plus fixed
assets net of depreciation as of such date plus the cash value of any life
insurance policy owned by a Borrower which has been assigned to the Bank
pursuant to documentation satisfactory to the Bank as of such date to (b) the
sum of the principal balance of all Revolving Loans outstanding as of such date
plus 100% of the amount of the guaranty provided by Air T to BMO Harris Bank
N.A. (which was $1,600,000 on the date of the First Amendment dated as of July
15, 2016 among the Borrowers and the Bank) pursuant to a Limited Guaranty dated
on or about July 18, 2016 given by Air T in favor of BMO Harris Bank N.A.

 

 
 

--------------------------------------------------------------------------------

 

 

“Consolidated EBITDA” means, for any period, for the Borrowers and their
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period, (b)
the provision for federal, state, local and foreign income taxes payable by the
Borrowers for such period, (c) depreciation and amortization expense for such
period, all as determined in accordance with GAAP and (d) other non-cash charges
acceptable to the Bank in its discretion; provided, that the aggregate amount
that may be added to Consolidated EBITDA for any Subsidiaries that are not
Wholly-owned Subsidiaries shall not exceed 20% of Consolidated EBITDA
(determined prior to giving effect to any contribution to Consolidated EBTIDA
for any Subsidiaries that are not Wholly-owned Subsidiaries).

 

“Consolidated Tangible Net Worth” means, as of any date of determination, the
total of all assets appearing on the consolidated balance sheets of the
Borrowers and their Subsidiaries prepared in accordance with Generally Accepted
Accounting Principles applied on a Consistent Basis after deducting therefrom
(without duplication of deductions):

 

(a)     the book amount of all intangible assets including, without limitation,
such items as goodwill (whether representing the cost over book value of assets
acquired or otherwise), patents, trademarks, trade names, copyrights,
franchises, licenses and rights in any thereof;

 

(b)     all reserves, including, without limitation, reserves for liabilities,
fixed or contingent, deferred income taxes, depreciation, depletion,
obsolescence, amortization, insurance and inventory valuation carried by the
Borrowers and not deducted from assets;

 

(c)     all capitalized expenses and deferred charges and unamortized debt
discount and expense;

 

(d)     Consolidated Total Liabilities;

 

(e)     any minority Equity Interest in any Person;

 

(f)     Indebtedness of any Affiliate, officer or director of a Borrower owed to
a Borrower; and

 

(g)     any items not included in subdivisions (a) through (f) above which would
be treated as intangibles under Generally Accepted Accounting Principles;

 

provided, that the aggregate amount that may be added to Consolidated Tangible
Net Worth for any Subsidiaries that are not Wholly-owned Subsidiaries shall not
exceed 20% of Consolidated Tangible Net Worth (determined prior to giving effect
to any contribution to Consolidated Tangible Net Worth for any Subsidiaries that
are not Wholly-owned Subsidiaries).

 

 
2

--------------------------------------------------------------------------------

 

 

“Maturity Date” means April 1, 2018.

 

“Revolving Commitment” means the Bank’s obligation to make Revolving Loans in an
aggregate principal amount at any one time not to exceed $25,000,000.

 

“Revolving Note” means the promissory note of the Borrowers of even date
herewith in the maximum principal amount of $25,000,000.

 

(b)     Section 7.11(c) and (d) are hereby amended and restated to read as
follows:

 

“(c)     Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth
at any time to be less than the sum of $18,000,000, increased on a cumulative
basis as of the end of each fiscal year of the Borrowers, commencing with the
fiscal year ending March 31, 2017, by an amount equal to 50% of Consolidated Net
Income (to the extent positive) for the fiscal year then ended.

 

“(d)     Consolidated Asset Coverage Ratio. Permit the Consolidated Asset
Coverage Ratio as of the end of any fiscal quarter of the Borrowers set forth
below to be less than the ratio corresponding to such fiscal quarter:

 

Calendar Year

March 31

June 30

September 30

December 31

2016

N/A

1.25

1.25

1.50

2017

1.50

1.75

1.75

1.75

thereafter

1.75

1.75

1.75

1.75

 

 

(c)     A new Section 7.12 is hereby added to read as follows:

 

“Section 7.12     Assets held for Lease. Permit the aggregate amount of assets
of the Borrowers leased or held for lease to exceed $5,000,000 at any time.”

 

2.     Amendments to the Revolving Note.

 

(a)     The reference to “April 1, 2017” as the maturity date in the opening
paragraph of the Revolving Note is hereby changed to “April 1, 2018”.

 

(b)     Each reference to “$20,000,000” in the Revolving Note is hereby replaced
with “$25,000,000” and the reference to “TWENTY MILLION AND NO/100 DOLLARS”
therein is hereby replaced with “TWENTY-FIVE MILLION AND NO/100 DOLLARS”.

 

3.     Amendment to Security Agreement. All references to “$20 million” when
referring to the maximum principal amount available under the revolving credit
facility and the stated amount of the Revolving Note are hereby amended to read
“$25 million”. The Borrowers agree that the Obligations (as defined in the
Security Agreement) secured by the Collateral (as defined in the Security
Agreement) pledged under the Security Agreement include the Revolving Note in
the principal amount of $25,000,000.

 

4.     Conditions Precedent. This Amendment shall become effective as of the
date hereof upon receipt by the Bank of:

 

 
3

--------------------------------------------------------------------------------

 

 

(a)     duly executed counterparts of this Amendment from the Borrowers;

 

(b)     each of the following for each Borrower in form and substance
satisfactory to the Bank:

 

(i)     copies of the articles of incorporation (or articles of organization)
and the bylaws (or operating agreement) certified by a secretary or assistant
secretary to be true and correct as of the date hereof;

 

(ii)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates as the Bank may require evidencing the
identity, authority and capacity of each person thereof authorized to act in
connection with this Amendment; and

 

(iii)     such documents and certifications as the Bank may require to evidence
that such entity is duly formed, and validly existing, in good standing and
qualified to engage in business in its state of formation;

 

(c)     receipt of an opinion of counsel to the Borrowers in form and substance
satisfactory to the Bank;

 

(d)     a UCC search for each Borrower showing no liens or security interests
other than Permitted Encumbrances;

 

(e)     an upfront fee equal to $25,000; and

 

(f)     such other documents, instruments and approvals as the Bank may
reasonably request.

 

5.     Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

 

6.     Reaffirmation of Representations and Warranties. Each Borrower represents
and warrants that (a) each of the representations and warranties set forth in
the Loan Documents is true and correct in all material respects as of the date
hereof (except those that expressly relate to an earlier period) and (b) no
Default has occurred and is continuing.

 

7.     Reaffirmation of Obligations. Each Borrower (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
such Borrower’s obligations under the Loan Documents.

 

8.      No Other Changes. Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.

 

9.     Counterparts; Delivery. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart. Delivery of an executed
counterpart of this Amendment by facsimile or other electronic imaging means
shall be effective as an original.

 

 
4

--------------------------------------------------------------------------------

 

 

10.     Costs and Expenses. The Borrowers agree that they shall pay, upon demand
by the Bank, the costs and expenses of the Bank in connection with the execution
and delivery of this Amendment, including without limitation the reasonable fees
and expenses of counsel to the Bank.

 

11.     Governing Law. This Amendment shall be deemed to be a contract made
under, and for all purposes shall be construed in accordance with, the laws of
the State of North Carolina.

 

[Signature Pages Follow]

 

 
5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrowers have caused a counterpart of this Second
Amendment to be duly executed and delivered as of the date first above written.

 

 

AIR T, INC.

 

By:     /s/ Candice Otey                           (SEAL)

Name:     Candice Otey                            

Title:     Chief Financial Officer               

 

MOUNTAIN AIR CARGO, INC.

 

By:     /s/ Candice Otey                           (SEAL)

Name:     Candice Otey                            

Title:     Chief Financial Officer               

 

GLOBAL GROUND SUPPORT, LLC

 

By:     /s/ Candice Otey                           (SEAL)

Name:     Candice Otey                            

Title:     Chief Financial Officer               

 

CSA AIR, INC.

 

By:     /s/ Candice Otey                           (SEAL)

Name:     Candice Otey                            

Title:     Chief Financial Officer               

 

GLOBAL AVIATION SERVICES, LLC

 

By:     /s/ Candice Otey                           (SEAL)

Name:     Candice Otey                            

Title:     Chief Financial Officer               

 

AIR T GLOBAL LEASING, LLC

 

By:     /s/ Candice Otey                           (SEAL)

Name:     Candice Otey                            

Title:     Chief Financial Officer               





 

 

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Bank caused a counterpart of this Second Amendment to be
duly executed and delivered as of the date first above written.

 

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

 

 

 

 

 

By:

/s/ G. Christopher Hill                                              

 

 

 

G. Christopher Hill

 

 

 

Senior Vice President

 

 

 

      

 

 

 